Citation Nr: 1451478	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-28 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to November 1978, and from June 1988 to November 1989. 
  
This matter comes before the Board of Veterans' Appeals (Board) from December 2009 and October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The December 2009 rating decision denied service connection for PTSD.   New and material evidence, in the form of competent, relevant lay statements from the Veteran, and his mother, sister, and girlfriend, was received within one year of the decision, such that readjudication was required, which was accomplished by the RO in October 2010.  See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim).

In August 2013, the Veteran testified before the undersigned Acting Veterans Law Judge via videoconference.   A copy of the hearing transcript is of record.
Although the Veteran initially claimed entitlement to service connection for PTSD only, a review of the medical evidence shows other psychiatric diagnoses of record, including an antisocial personality disorder, and cocaine dependence in remission.  He is also prescribed sertraline.  Consequently, the Board expanded the service connection claim for PTSD, to include any other acquired psychiatric disability, so as to encompass all possible diagnoses and conditions and to afford the Veteran the fullest consideration.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Remand is necessary to afford the Veteran a VA examination and medical opinion that addresses the nature and etiology of any currently diagnosed psychiatric disability, to include PTSD.

VA treatment records show a medical history of PTSD since approximately 2007, as well as a single episode of major depressive affective disorder, and antisocial personality disorder.  The record also shows that the Veteran has been prescribed an antidepressant since April 2008.  

The Veteran asserts that he has PTSD secondary to an in-service sexual assault in 1977.  In his August 2010 statement, he indicated that his clothes were forcefully removed by fellow sailors in a hotel room in Subic Bay.  He also stated that one sailor attempted to kiss him.

In support of his claim, he also submitted statements from his mother and sister who noticed a change in his personality upon discharge from service.  His girlfriend has observed the Veteran acting depressed and distant.  

The Veteran has yet to undergo a VA mental health examination in connection with this appeal; for the reasons expressed, one should be afforded to him.

Accordingly, the case is REMANDED for the following action:

1.   Send the Veteran a notice letter addressing his service connection claim for an acquired psychiatric disorder to include PTSD, major depressive disorder, and antisocial personality disorder, which includes the criteria for substantiating a PTSD claim based on personal assault, specifically the alternative forms of evidence that can be used to substantiate the claim.

2.  Make arrangements to obtain any relevant outstanding treatment records from the Cleveland VAMC.

3.  Thereafter, schedule the Veteran for a VA mental health examination with a psychologist or psychiatrist.  
The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Although a review of the claims file is imperative, attention is drawn to the following:

*Service personnel records showing non-judicial punishments and drug abuse.  See administrative remarks dated from February 177 to November 1978. 

*The Veteran's August 2010 stressor statement in which he indicated that he was sexually assaulted by fellow sailors in a hotel room in Subic Bay in 1977, and another incident during which a fellow sailor attempted to kiss him.

*Lay statements authored by the Veteran's mother, sister, and girlfriend who observed the Veteran's behavior change upon discharge from service and/or observed the Veteran's current depressed and distant behaviors. 

*VA past medical history list showing diagnoses of anti-social personality disorder (2002); psychosexual dysfunction with inhibited sexual excitement (2006), a single episode of MDD (May 2007), and PTSD (July 2007).

*VA outpatient medication list dated in December 2008 showing a prescription for Sertraline.

After reviewing the claims file and interviewing the Veteran, the examiner is asked to respond to the following:

a).  Diagnose any acquired psychiatric disability found to be present, to include PTSD, a depressive disorder, drug dependence, and personality disorder.  

b).  Identify any evidence of behavioral changes or other markers in the record that, in the opinion of the examiner, represent signs, events, or circumstances indicating a possibility that the Veteran's claimed stressor of sexual assault occurred.   

c).  If the examiner determines that an in-service sexual assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of the in-service stressor.  The examiner must reconcile the diagnoses found on examination with the prior diagnoses of PTSD.

d).   After the above has been completed, and regardless of whether the Veteran meets the criteria for PTSD, determine whether ANY OTHER CURRENTLY DIAGNOSED PSYCHIATRIC DISABAILITY had its onset in service or is otherwise causally or etiologically related to the Veteran's service. 

e).  For any diagnosed personality disorder, determine whether there was a superimposed disease or injury in service resulting in a current acquired psychiatric disability.

The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4.  After the requested examination has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  

5.  Finally, readjudicate the claim on appeal.  If the benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



